Title: To George Washington from Battaile Muse, 6 May 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Belvoir May 6th 1786

The waggons that stored my wheat on the roads Last winter I did not Expect would have brought the wheat To your Mill as they had neglected their duty so Long. at Last they have delivered it—which makes more than the Quantity Engaged—I shall be oblige to you To buy it at 5/6 ⅌ Bushel or to let it be ground for me I have sold Wheat to Colo Griffin at that price. I am Sir your Very Hble Servant

Battaile Muse

